 
  

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF NEW YORK ~ a Olen a! |
Wr8leorg
In re: - Case No, 7:19-cv-9111-NSR
EMPIRE GENERATING CO, LLC, e¢ al.,'
Debtor.
x
ASSF IV AIV B HOLDINGS III, L.P., etal, : Appeal from Chapter 11
Appellants : Bankr. Case No. 19-23007 (RDD)
PP , Jointly Administered
Vv.
EMPIRE GENERATING CO, LLC, et ai.,
Appellees. ;
x

 

[EROPOSER] ORDER GRANTING UNOPPOSED
MOTION TO CONSOLIDATE APPEALS

Upon the Unopposed Motion to Consolidate Appeals [Dkt. \¥] of ASSF IV AIV Holdings
III, L.P., AEIF Trade, LLC, and SPTIF Parent, LLC, secured creditors in the jointly administered
chapter 11 cases in Case No. 19-23007 before the bankruptcy court and appellants in the above-
captioned appeal and Appeal No. 7:19-cv-9146-NSR, the Court having considered the written
submissions respecting the Motion, and it appearing that the relief requested in the Motion is
appropriate pursuant to Federal Rule of Civil Procedure 42(a), it is here by ORDERED that:

1. The Motion is GRANTED.

 

' Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number are:
Empire Generating Co, LLC [3821], Empire Gen Holdco, LLC [3820], Empire Gen Holdings, LLC [4849], and TTK
Empire Power, LLC [none]. The Debtors’ corporate address is: Empire Generating Co, LLC, c/o Tyr Energy, LLC,
7500 College Blvd., Suite 400, Overland Park, Kansas 66210.

 

 
2. Appeal Nos, 7:19-cv-9111 and 7:19-cv-9146 are hereby consolidated pursuant to
Federal Rule of Civil Procedure 42(a). All documents shall bear both captions and both docket
numbers in Appeal Nos. 7:19-cv-9111 (NSR) and 7:19-cv-9146 (NSR) with the lead case being

Appeal No. 7:19-cv-9111 (NSR) .

SO ORDERED. ?
Dated: White Plains, NY es
Nov. 18, 2019 ALS

 

Nelson S. Roman, US.DJ .

Chace of Hie Cored raprested te
Lepmrniate Hye mohon Cdec. \3).

 
